Citation Nr: 0612547	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-05 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for glaucoma on a 
direct basis or as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

4.  Entitlement to an effective date earlier than July 21, 
2005, for the grant of service connection for erectile 
dysfunction.

5.  Entitlement to an effective date earlier than July 21, 
2005, for the grant of special monthly compensation based on 
loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The decision denied the veteran's 
claim for an evaluation in excess of 20 percent for diabetes 
mellitus and denied service connection for glaucoma on a 
direct basis or as secondary to service-connected diabetes 
mellitus as well as for a right wrist disability.  

The veteran participated in a video conference hearing in 
July 2003 with the undersigned.  A transcript of that 
proceeding has been associated with the claims folder.  

In April 2005, the Board remanded these claims for further 
development.



The prior issues before the Board included entitlement to 
service connection for erectile dysfunction and special 
monthly compensation based on loss of use of a creative 
organ.  In September 2005, the RO granted these claims and 
assigned an effective date of July 21, 2005.  By way of the 
VA Form 646 submitted by the veteran's representative, the 
veteran has submitted a notice of disagreement with the 
effective date assigned for his service-connected erectile 
dysfunction and special monthly compensation for loss of use 
of a creative organ.  Once these claims were granted by the 
RO, the prior issues before the Board were satisfied in file.  
However, now that the veteran has disagreed with the assigned 
effective date, these claims must be remanded to allow the RO 
to provide the veteran with a statement of the case (SOC) on 
these issues.  These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right wrist disability is not etiologically related to 
service.

2.  Glaucoma is not etiologically related to service or a 
service-connected disability.

3.  The veteran's service-connected diabetes mellitus 
requires the daily use of insulin and a restricted diet, but 
the clinical evidence does not show that his diabetes 
requires regulation of activities.


CONCLUSIONS OF LAW

1.  The veteran's right wrist disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).

2.  The veteran's glaucoma was not incurred in or aggravated 
by active military service and is not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2005).

3.  The schedular criteria for a rating greater than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West Supp. 2005); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119 Diagnostic Code 7913 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated August 1976 through August 1997; prior 
rating decisions; the veteran's contentions; VA examination 
reports; VA records for outpatient treatment; and lay 
statements.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, with respect to the veteran's claims.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

I.  Service Connection on a Direct and Secondary Basis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2005); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



A.  Right Wrist Disability

The veteran contends that his right wrist disability is the 
result of a disease or injury in service.  VA outpatient 
medical records document significant treatment for right 
wrist disabilities.  A VA medical examination conducted in 
November 1997 noted that the veteran's right wrist was not 
problematic.  X-rays also dated in November 1997 noted that 
there was no significant bone or joint abnormality of the 
right wrist.  In May 2000, the veteran was seen at the VAMC 
for complaints of right wrist pain.  The veteran reported 
that he was carrying a five gallon drum of paint in his right 
hand when the drum bumped into his right knee, causing a 
twisting injury to his right wrist.  In July 2000, the 
veteran was diagnosed with right wrist tendonitis.  X-rays 
again noted no significant bone or joint abnormalities of the 
right wrist.  In July 2002, following a MRI, the veteran was 
again diagnosed with tendonitis of the right wrist.  Thus, 
the Board concedes that the veteran suffers from a current 
disability.  
However, the record does not contain any evidence that the 
veteran suffered from a disease or injury of the right wrist 
during his time in service.  Additionally, the Board has 
identified no competent medical evidence that purports to 
relate the veteran's right wrist disability to service.  
Thus, the veteran's claim fails.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for a 
right wrist disability must be denied.  See 38 U.S.C.A §5107 
(West Supp. 2005).

B.  Glaucoma

The veteran contends that he has glaucoma that was incurred 
on a secondary basis, as a result of his service-connected 
diabetes mellitus.  

Here, there is a current diagnosis of glaucoma.  In the March 
2002 VA examination the examiner noted that the veteran was 
being treated for glaucoma.  In addition, service connection 
is in effect for diabetes mellitus.  The first two elements 
are accordingly satisfied.

Although the veteran does not contend that he incurred 
glaucoma in active service or on a direct basis, as due to an 
injury or disease incurred in active service, the Board notes 
that the service medical records do not contain any reference 
to treatment or diagnosis of glaucoma.  In addition, there is 
no diagnosis of glaucoma within a year of service.  Indeed, 
glaucoma is not among the chronic diseases for which service 
connection is presumed when manifest within a year of 
separation.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).

With respect to medical nexus, the veteran was afforded a VA 
examination in March 2002, and a medical opinion was 
requested.  In an addendum dated in February 2003, the 
examiner opined that the veteran's glaucoma was not likely 
caused by his service-connected diabetes mellitus.

The Board has identified no competent medical evidence that 
purports to relate the veteran's glaucoma to his service-
connected diabetes mellitus.  The Board has considered the 
veteran's statements made in conjunction with his claim, and 
at his hearing in July 2003; however, the veteran is not a 
medical professional and is not competent to offer an opinion 
as to the etiology of his glaucoma.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
Board finds the opinion of the March 2002 VA examiner the 
most probative evidence with respect to medical nexus, and 
adopts the examiner's conclusions.

The Board notes that the March 2002 VA examination and VA 
outpatient treatment records noted a diagnosis of diabetic 
retinopathy, which was subsequently service connected as 
secondary to the veteran's diabetes mellitus.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
glaucoma, on a direct or secondary basis, must be denied.  
See 38 U.S.C.A §5107 (West Supp. 2005).

II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 
4.1 (2005).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

C.  Diabetes Mellitus

The veteran is currently service-connected for diabetes 
mellitus and has been assigned a 20 percent disability 
evaluation.  The veteran contends that this assignment does 
not adequately compensate him for his level of disability.

Diagnostic Code 7913 provides for ratings based on diabetes 
mellitus.  Diabetes that requires insulin and a restricted 
diet or oral hypoglycemic agents and restricted diet warrants 
a 20 percent evaluation.  A 40 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two complications that would not 
be compensable if separately rated.  A 100 percent disability 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
DC 7913 (2005).

Here, the medical evidence shows continuous treatment of the 
veteran's diabetes mellitus since service.  The veteran is 
currently on insulin and a restricted diet.  The veteran 
contends that he is entitled to a higher disability rating 
because his diabetes is not fully under control.

The veteran was afforded a VA examination in March 2002.  The 
veteran stated that he felt he had been restricted from jobs.  
He felt that he could have gotten better jobs, however once 
employers found out that he had diabetes, he was barred from 
some of the more lucrative jobs available.  

A VA outpatient treatment note dated in March 2005 noted that 
the veteran's appetite was good, but that he was noncompliant 
with his diet.

In July 2005, the veteran participated in a VA examination.  
The veteran reported that he did not suffer from any episodes 
of diabetic ketoacidosis.  He did experience hypoglycemic 
type symptoms approximately once per week, which were 
relieved by eating a candy bar.  His treatment consisted of 
glyburide 10 mg bid as well as regular insulin 15 units in 
the morning and 50 units at night.  He was supposed to follow 
a 2,000 calorie diet, but admitted poor compliance.  He does 
not exercise due to fatigue.  Upon physical examination the 
examiner noted that the veteran was moderately obese.  Review 
of a lab evaluation dated March 28, 2005 found that the 
veteran's urine was positive for glucose only, with no 
protein.  His hemoglobin A1c was 10.6 percent, which was 
markedly elevated and consistent with poor control.  
Chemistry profile revealed a serum glucose of 165 which was 
high.  His creatinine was 1.0, which was consistent with 
normal renal function and thus there was no evidence of 
nephropathy.  The examiner diagnosed the veteran with Type 2 
diabetes mellitus, mild peripheral neuropathy of the lower 
extremities and erectile dysfunction.

The evidence of record does not support the veteran's 
contention that he is entitled to a higher disability 
evaluation for his diabetes mellitus.  Although he is 
required to take insulin daily and is on a restricted diet, 
the evidence does not suggest that his activities are 
regulated, and the veteran has admitted poor compliance with 
his restricted diet.  As such, the Board finds that the 
veteran is adequately compensated for his diabetes mellitus 
under the 20 percent disability rating.  A grant of a higher 
evaluation is not warranted.  See 38 C.F.R. § 4.119, DC 7913 
(2005).
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased disability 
evaluation for diabetes mellitus must be denied.  See 38 
U.S.C.A §5107 (West Supp. 2005).

III.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection by the May 
2005 letter, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date.  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In that regard, as the Board concludes above, the 
preponderance of the evidence is against the appellant's 
claims of entitlement to service connection; any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet App, March 3, 
2006).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the February 2002 and May 2005 
letters.  Since the letters provided notice of elements (1), 
(2), (3) and (4), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, although the 
veteran was not provided with complete notice of his rights 
under the VCAA until after the issuance of the July and 
September 2002 rating decisions, he was not prejudiced.  He 
was subsequently provided with all of the requisite 
information regarding VA's duties to notify and assist and 
has had ample opportunity to submit additional evidence in 
support of his claim.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.


The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  The veteran 
was provided with VA medical examinations in March 2002, 
August 2002, July 2004 and July 2005.  Thus the Board has met 
its duty to assist.  See Id.

All available service medical records as well as VA medical 
records pertinent to the years after service are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the veteran's claims.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC which 
informed them of the laws and regulations relevant to the 
veteran's claims.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  


ORDER

Entitlement to service connection for a right wrist 
disability is denied.

Entitlement to service connection for glaucoma on a direct 
basis or as secondary to service-connected diabetes mellitus 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied.


REMAND

In September 2005, the RO granted the veteran's claims for 
service connection for erectile dysfunction and assigned a 
noncompensable evaluation and special monthly compensation 
based on loss of use of a creative organ.  Both of these 
awards were assigned an effective date of July 21, 2005.  By 
way of the VA Form 646 submitted by the veteran's 
representative, the veteran has submitted a notice of 
disagreement with the effective date assigned for his 
service-connected erectile dysfunction and special monthly 
compensation for loss of use of a creative organ.  

These claims must be remanded to allow the RO to provide the 
veteran with a statement of the case (SOC) on these issues.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, the issues will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his representative 
a statement of the case as to the issues 
of entitlement to an effective date 
earlier than July 21, 2005 for service 
connection for erectile dysfunction and 
special monthly compensation based on loss 
of use of a creative organ.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of any issue to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2005).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


